DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2003/0021304 by Pezeshki et al.
Regarding claim 13, Pezeshki teaches an optical wavemeter for determining an optical wavelength of a light source (laser 104 generating a light beam 116), the optical wavemeter comprising: a substrate (not numbered, on which various planar waveguide wavelength locker 140, 170, 200, are disposed); a first Mach-Zehnder Interferometer (208) disposed over the substrate, comprising first optical waveguides having a first optical path length difference, and configured to receive a first output optical signal from a light source (via a 1x4 passive coupler 204); a second Mach-Zehnder Interferometer (210) disposed over the substrate, comprising second optical waveguides having a second optical path length difference, which is greater than the first optical path length difference (the MZIs 208, 210, 212 have progressively larger path length differences, or different spaces between unequal arms of each MZI, as illustrated in Fig. 9), and configured to receive a second output optical signal from the light source (via a 1x4 passive coupler 204); a first photodetector (220) and a second photodetector (222), wherein a first difference signal is provided based on first outputs of the first MZI (waveform 230); a third photodetector (224) and a fourth photodetector (226), wherein a second difference signal is provided based on second outputs of the second MZI (waveform 232); and a controller (108, packaged with the wavelength locker) comprising a memory 134) that stores instructions, and a processor (130) that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to implement a process, comprising: comparing the first and second difference signals with first and second difference values stored in the memory (by way of a lookup table/LUT), and, based on the comparing, determining an output wavelength of the light source (LUT is used to identify the wavelength value from the Mach-Zehnder waveforms and the values of the Mach-Zehnder waveforms are used to access the LUT to determine the wavelength value, [0037]).  See at least Figs. 4, 5, 9, 10 and description for details.
Regarding claim 17, Pezeshki teaches an optical wavemeter for determining an optical wavelength of a light source (laser 104 generating a light beam 116), the optical wavemeter comprising: a substrate (not numbered, on which various planar waveguide wavelength locker 140, 170, 200, are disposed); a first Mach-Zehnder Interferometer (208) disposed over the substrate, comprising first optical waveguides having a first optical path length difference, and configured to receive a first output optical signal from a light source (via a 1x4 passive coupler 204); a second Mach-Zehnder Interferometer (210) disposed over the substrate, comprising second optical waveguides having a second optical path length difference, which is greater than the first optical path length difference (the MZIs 208, 210, 212 have progressively larger path length differences, or different spaces between unequal arms of each MZI, as illustrated in Fig. 9), and configured to receive a second output optical signal from the light source (via a 1x4 passive coupler 204).
Allowable Subject Matter
Claims 1-12 are allowed.  Claims 14-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Pezeshki is the closest prior art of record teaching an apparatus for determining wavelength using multiple MZIs of different path length differences, but neither Pezeshki nor other relevant prior art fairly suggests further using larger height, width or effective refractive index (which is a result of the different height/width) for waveguide cores of the MZI with larger path length difference, for the purpose of effecting light source wavelength measurement, when considered in view of the rest of the limitation of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO03/063515 discloses an apparatus for determining wavelength using multiple MZIs of different path length differences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883